International Lottery & Totalizator Systems, Inc. Code of Conduct and Ethics (Amended and Restated on July 1, 2009) The purpose of this Code of Conduct and Ethics (the “Code”) of International Lottery & Totalizator Systems, Inc. (“ILTS” or the “Company”) is to deter wrongdoing and to promote: 1. Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal professional relationships; 2. Full, fair, accurate, timely, and understandable disclosure in reports and documents that the Company files with the Securities and Exchange Commission (the “SEC”) and in other public communications made by the Company; 3. Compliance with laws and regulations; 4. The prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code; and 5. Accountability for adherence to the Code. SCOPE This Code applies to all ILTS directors, employees, officers, contractors and consultants representing ILTS.All references in this Code to employees are intended to cover officers as well. Employment by ILTS carries with it a responsibility to be aware of the importance of ethical conduct and the obligation of each employee to conduct himself or herself in accordance with the highest standards of integrity at all times in matters relating to the Company. Unethical actions are not acceptable.
